Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 3, 2014

                                     No. 04-14-00046-CV

                   ESTATE OF MARIA F. HERNANDEZ DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2013-PC-1030
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
       We order appellees to file a response to appellants’ Motion for Review of Excessive
Supersedeas Bond. We order that the written response be filed in this court on or before
February 13, 2014.

       We order the clerk of this court to serve copies of this order on all pro se parties, all
counsel, and the probate court.




                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court